                    Case 5:14-cv-00650-F Document 414 Filed 02/27/20 Page 1 of 2



                                                       CIVIL TRIAL

CASE NO.        CIV-14-650     -F CIVIL                                                   DATE            2-27-2020
STYLE            Hetronic International, Inc.              v.        Hetronic Germany GmbH, et al.

PROCEEDINGS:          FURTHER JURY TRIAL
COMMENCED          8:40               ENDED      9:00
COMMENCED          9:00               ENDED     11:55
                                                                     TOTAL TIME:     5    Hrs.       40       Mins.
COMMENCED         12:30               ENDED        1:25
COMMENCED          2:00               ENDED        3:30
JUDGE Stephen P. Friot                DEPUTY CLERK Lori Gray                  REPORTER TRACY THOMPSON
PLF COUNSEL               Sam Fulkerson, Debbie Berman, Wade Thomson, Gianni Servodidio
DFT COUNSEL               Geren Steiner, Anton Rupert

ENTER:

Outside the hearing of the jury and off the record, court meets with counsel re exhibits and testimony.
Dft continues case in chief with testimony of witnesses.
Plf’s exhibits admitted: 768A, 769A (both admitted during off-the-record jury instructions conference).
Dft's exhibits admitted: 377, 380-383, 385, 398.
Outside the hearing of the jury, court hears testimony from defense witness Alexander Demuth. The court rules as
to certain testimony to be offered through Mr. Demuth.

Dft rests.

Parties rest.         Jury is dismissed for the day.

Defendant makes an offer of proof with testimony by Alexander Demuth.

The court rules on dft's renewed Rule 50 mtn for judgment as a matter of law as set out on the record.

The court rules on plf’s Rule 50 mtn as to post-termination infringement as set out on the record.

Defendants’ counterclaim is DISMISSED by agreement.

Court meets with counsel in chambers and off the record regarding jury instructions.

Court adjourns to 2-28-2020 at 8:30 AM.
                Case 5:14-cv-00650-F Document 414 Filed 02/27/20 Page 2 of 2



CASE NO. CIV-14-650-F   DEPUTY Lori Gray   JUDGE Stephen P. Friot    DATE          2-27-2020



      WITNESSES FOR PLAINTIFF                          WITNESSES FOR DEFENDANT


1.                                               1.     Torsten Rempe (video depo)

2.                                               2.     Reimer Bulling (sworn)

3.                                               3.     Alexander Demuth (sworn)
